In a separation action, the defendant-husband appeals, as limited by his brief: (1) from so much of a judgment of the Supreme Court, Queens County, dated October 23, 1959, as directs that permanent alimony and counsel fees be fixed by an Official Referee; and (2) from an order of the Official Referee, dated *501February 3, 1960, fixing such alimony, after a hearing, at the rate of $65 a week for the support of the plaintiff wife and a 16-year-old daughter of the parties, and awarding a counsel fee of $350. Judgment insofar as appealed from affirmed, with costs. Order affirmed, with $10 costs, and disbursements. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.